Citation Nr: 0717617	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-38 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

Procedural history

The veteran served on active duty in the United States Army 
from October 1952 to October 1954.

In a November 1954 rating decision, the RO granted service 
connection for hemorrhoids; a noncompensable (zero percent) 
disability rating was assigned.  
The assigned rating was increased to 10 percent disabling in 
a May 1972 rating decision.

In March 2004, the veteran filed a claim of entitlement to an 
increased disability rating for his service-connected 
hemorrhoids.  The RO denied the veteran's claim in the above-
referenced May 2004 rating decision.  The veteran initiated 
an appeal of this decision and requested de novo review of 
his claim by a Decision Review Officer (DRO).  The DRO issued 
a statement of the case (SOC) in September 2004 that 
continued the previous denial of the claim.  The veteran's 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in October 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Boston RO in September 2005.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

The claim was remanded by the Board in January 2006 for 
additional procedural development.  This was accomplished, 
and in March 2007 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued to deny the veteran's claim for an increased 
disability rating for service-connected hemorrhoids.  The 
veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.  In May 2007, the veteran's 
accredited representative indicated that there was no further 
evidence or argument to present.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected hemorrhoids are manifested by 
discomfort and complaints of occasional rectal bleeding; 
there is no objective evidence of external or internal 
hemorrhoids, persistent bleeding, anemia, and/or anal 
fissures.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the service-connected hemorrhoids are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected hemorrhoids.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

As was alluded to in the Introduction above, the Board 
remanded this case in January 2006 for additional evidentiary 
development, to include obtaining records from the Boston VA 
Medical Center (VAMC) and the Social Security Administration 
(SSA); and scheduling the veteran for a VA examination to 
evaluate the severity of his service-connected hemorrhoids.  
The AMC was then to readjudicate the claim.  VAMC records 
were obtained, and a VA examination was completed in February 
2007.  s will be explained in greater detail in the "duty to 
assist" section below, the AMC attempted to obtain SSA 
records, but none were available.  Readjudication was 
accomplished via the March 2007 SSOC.  To the extent 
possible, the Board remand instructions have been complied 
with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated March 22, 2004, which informed the 
veteran "the evidence must show that your service-connected 
condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of him claim and advised of the 
provisions relating to the VCAA in the above-referenced March 
2004 letter, along with an additional letter from the AMC 
[issued subsequent to the Board's January 2006 remand] dated 
January 25, 2006.  Specifically, the veteran was advised in 
the March 2004 and January 2006 VCAA letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including records kept by VA treatment centers and 
the SSA.  With respect to private treatment records, both 
letters informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the letters were copies of VA Form 21- 
4142, Authorization and Consent to Release Information, and 
the letters asked that the veteran complete this release so 
that VA could obtain these records on his behalf.  

The January 2006 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  
The veteran was also advised in the March 2004 that a VA 
medical examination was being scheduled to make a decision on 
his claim [such was accomplished in April 2004].  

The April 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
This request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2007 SSOC, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2007 SSOC 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In the instant case, elements (1), 
(2) and (3) are irrelevant, and he has been provided notice 
as to element (4) as detailed above.  Moreover, any failure 
to address element (5) prior to the adjudication of the 
veteran's claim is moot, as an increased disability rating 
[and therefore effective date] was not assigned by the RO.  
Because as discussed below the Board is denying the veteran's 
claim, element (5) remains moot.

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in May 2004.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  

Crucially, the veteran was provided with VCAA notice through 
the January 2006 VCAA letter and his claim was readjudicated 
in the March 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  

In its January 2006 remand instructions, the Board asked that 
the AMC obtain records from SSA.  The RO made two requests 
for these records; however, SSA informed the AMC in November 
2006 that there were no records available for the veteran.  
Any further attempts to locate these records would be 
fruitless.  Where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993). 

Additionally, the veteran was afforded a VA fee-basis 
examination in April 2004 and a VA examination in February 
2007, which will be discussed below.  The report of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

The Board finds that under the circumstances of this case, VA 
has satisfied the duty to assist provisions of the VCAA and 
that no further actions need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
detailed in the Introduction, the veteran testified before 
the undersigned Veterans Law Judge at the Boston RO in 
September 2005.

Accordingly, the Board will proceed to a decision. 

Pertinent Law and Regulations

The veteran's service-connected hemorrhoids are currently 
rated 10 percent disabling under Diagnostic Code 7336.

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  


Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Code 7336, which is applicable to the instant case, primarily 
because it pertains specifically to the disability at issue 
(hemorrhoids) but also because it provides specific guidance 
as to how symptoms of this disability are to be evaluated.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another primary diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
7336.

The Board notes that the veteran's representative has argued 
for the additional applicability of Diagnostic Code 7332 in 
the context of an argument for a separate compensable 
disability rating under that code.  This will be addressed in 
the Esteban discussion below.  

Specific rating criteria

A 10 percent rating is assigned for hemorrhoids, external or 
internal, large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is assigned for hemorrhoids, external or 
internal, with persistent bleeding and with secondary anemia, 
or with fissures. 
See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).

Analysis

Schedular rating

The veteran's service-connected hemorrhoid disability is 
currently rated 10 percent disabling.

To warrant a 20 percent disability rating under Diagnostic 
Code 7336, the competent medical evidence must demonstrate 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  The first two criteria are 
conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].  The third criteria is disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].  The Board will thus examine the two 
possibilities for an increased rating under Diagnostic Code 
7336 separately.

First, there is no evidence of persistent bleeding with 
secondary anemia.  Bleeding was not demonstrated upon 
physical examinations in April 2004 or February 2007, let 
alone "persistent" bleeding.  Indeed, there was no 
indication of external or internal hemorrhoids during either 
of these examinations.  Nor was there evidence of secondary 
anemia during either VA examination, and the veteran's VA 
outpatient treatment records are negative for any findings of 
anemia.  

The veteran has in essence indicated that he experiences 
bleeding at times.  However, there is no objective evidence 
of "persistent bleeding" which is required for the 
assignment of a higher rating.  The veteran has denied anemia 
due to his service-connected hemorrhoids.  See the September 
2005 hearing transcript, page 16.

Additionally, there is no evidence of anal fissures to 
warrant an increased disability rating under Diagnostic Code 
7336, despite the veteran's testimony to the contrary.  See 
the September 2005 hearing transcript, page 9.  The April 
2004 VA fee-basis examiner specifically noted "no obvious 
anal fissure currently," and the February 2007 did not 
indicate the presence of any anal fissures.  As noted above, 
both examinations were negative for the presence of external 
or internal hemorrhoids.

The Board does not doubt that the veteran experiences 
discomfort with respect to his service-connected disability.  
See, e.g., the September 2005 hearing transcript, page 6.  
However, such symptoms do not allow for an increased 
disability rating under the applicable diagnostic code.  Such 
symptomatology is accounted for the in the veteran's 
currently-assigned 10 percent disability rating.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.

Esteban considerations

The veteran's representative has asked for consideration of a 
separate disability rating for anal leakage associated with 
the veteran's service-connected hemorrhoids.  See the 
September 2005 hearing transcript, page 22.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  

In the instant case, there is no indication in the objective 
medical evidence of anal leakage, let alone a medical opinion 
relating such to the veteran's service-connected hemorrhoids.  
Indeed, during his most recent February 2007 VA examination, 
the veteran offered no such complaints, and the recent VA 
outpatient records are negative for any findings of anal 
leakage secondary to hemorrhoids.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  
Accordingly, in the absence of evidence that this condition 
exists, a separate rating for anal leakage under Diagnostic 
Code 7332 [rectum and anus, impairment of sphincter control] 
is not warranted. 

Extraschedular evaluation

Neither the veteran or his representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that his service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected hemorrhoids.  The benefit 
sought on appeal is accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected hemorrhoids is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


